Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 2/6/2020 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Examiner notes that the drawings of WO 2018/189799 do not have these same line quality issues, which suggests the issue is with how the drawings have been filed or how the drawings were output when translating them to English, rather than with the original drawings.
Figures 9a-9c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0018]: Reference “16b” should be replaced with “15b”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the time of braking”, “the time of releasing”, and “the braking”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the coil springs”, but depends from claim 1. There is insufficient antecedent basis for this limitation in the claim as “coil springs” are previously introduced in claim 4.
Claim 6 recites the limitations “the lower ends”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are indefinite for the same reasons as the claims from which they depend.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from Claim 5, but appears to be identical to the subject matter of claim 5, and is therefore not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0139804), herein referred to as ‘804, in view of Block et al. (US 7,506,404), herein referred to as ‘404, and further in view of Chou (US 2008/0092329), herein referred to as ‘329. 
For Claim 1, ‘804 discloses a caster swivel restriction structure (Figure 5) comprising: an operation shaft (31) which moves down at a time of braking a swiveling caster and moves up at a time of releasing the braking; an anti- swivel plate portion (32) which is fixed to the operation shaft (31) and has many convex portions (protrusions of 322) annularly arranged on a lower surface thereof; a swivel brake plate (33) comprising a plurality of recesses (recesses of 331) arranged to enable fitting of some of the convex portions (protrusions of 322); and a support base portion (34) which supports the swivel brake plate (33) and is fixed to a support yoke (11) of the swiveling caster, wherein the swivel brake plate (33) comprises a body piece (Annotated Figure 6: A) having the plurality of recesses (recesses of 331) arranged therein and latch pieces (Annotated Figure 6: B, C) which downwardly bend from the body piece (A), the support base (34) comprises latch hole portions (342) into which the latch pieces (B, C) are vertically slidably fitted and inserted and an upper surface fitting portion (Annotated Figure 6: D) provided to face the body piece (A) of the swivel brake plate (33), and a biasing member (335) which supports the body piece (A) aloft and is downwardly compressible is interposed between the body piece (A) and the upper surface fitting portion (D), and a gap portion is provided (as seen in Figures 7, 8, and 9, wherein a gap is formed between portions 33 and 34 which receives the biasing member 335).
‘804 does not disclose wherein the swivel brake plate comprises a plurality of through holes. ‘804 instead teaches a plurality of recesses.
‘404 teaches a plate (Figure 5: 31) having a plurality of through holes (33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the swivel brake plate of ‘804 to replace the plurality of recesses with the plurality of through holes as taught by ‘404. One would be motivated to make such a modification in order to provide a more secure connection between the swivel brake plate and the anti-swivel plate in a braked position by increasing the depth of engagement between the protrusions and the protrusion receivers. Such a configuration would provide increased surface area and therefore reduce the chances of unintentional movement when braked.
‘804 further does not disclose “biasing members” which support the body piece aloft. ‘804 instead discloses only a single biasing member. 
‘329 teaches a similar device having a pair of biasing members (32, 32) which support a body piece (22) aloft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the restriction structure of ‘804 to replace the single biasing member with a pair of biasing members as taught by ‘329. One would be motivated to make such a modification in order to more evenly apply the biasing force to the body piece and therefore reduce the chances of the body piece tilting unintentionally which could cause the body piece to bind up within the support base.
For Claim 2, ‘804 as modified by ‘404 and ‘329 further teaches the caster swivel restriction structure according to claim 1, ‘804 further teaches wherein the swivel brake plate (33) comprises a pair of left (C) and right (B) first latch pieces (B, C) which bend at both ends of the body piece (A) in an extending direction.
‘804 does not teach second latch pieces which bend on the right and the left of a rear side of the body piece which is a side away from the anti-swivel plate portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to comprise a plurality of latch pieces (B, C) such that a second pair of latch pieces which bend on the right and left are on a rear side of the body piece away from the anti-swivel plate portion, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP § 2144.05). Further, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification to increase the number of locations where the latch pieces extend through the support base to more evenly apply braking force via the braking pads.
For Claim 3, ‘804 as modified by ‘404 and ‘329 further teaches the caster swivel restriction structure according to claim 1. ‘804 further teaches wherein a height of the gap portion (as seen in Figures 7, 8, and 9, wherein a gap is formed between portions 33 and 34 which receives the biasing member 335) is set to be not smaller than a length of a stroke of the anti-swivel plate portion when it moves down at the time of braking (as seen in Figures 7-9, wherein the gap is larger than a stroke of the anti-swivel plate).
For Claim 4, ‘804 does not teach wherein the biasing members are formed of a pair of left and right coil springs. ‘804 instead teaches a single centered coil spring. ‘329 further teaches wherein the biasing members (22, 22) are formed of a pair of left and right coil springs (as seen in Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the restriction structure of ‘804 to replace the single biasing member with a pair of left and right coil springs as taught by ‘329. One would be motivated to make such a modification in order to more evenly apply the biasing force to the body piece and therefore reduce the chances of the body piece tilting unintentionally which could cause the body piece to bind up within the support base.
For Claims 5 and 7, ‘804 as modified by ‘404 and ‘329 further teaches wherein an abutting surface portion against which an upper end of the single coil spring abuts is formed at a position on the body piece of the swivel brake plate away from positions where the recesses are formed. 
‘804 does not disclose the pair of springs are formed at positions on the body piece of the swivel brake plate on both sides of an extending direction away from positions where the through holes are formed. 
‘329 further teaches the pair of springs (22, 22) are formed at positions on the body piece of the swivel brake plate on both sides of an extending direction away from positions where the through holes are formed (as seen in Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ‘804 to have the pair of springs formed at positions on the body piece of the swivel break plate on both sides of an extending direction away from positions where the through holes are formed as taught by ‘329. One would be motivated to make such a modification to in order to more evenly apply the biasing force to the body piece and therefore reduce the chances of the body piece tilting unintentionally which could cause the body piece to bind up within the support base, all while preventing the springs from interfering with the movement of the body piece due to obstructing the through holes or recesses and preventing proper seating of the anti-swivel plate with respect to the swivel brake plate in a braked configuration.
For Claim 6, ‘804 as modified by ‘404 and ‘329 teaches the swivel restriction structure according to claim 4, wherein the upper ends of the coil springs come into contact with positions on a bottom surface of the body piece of the swivel brake plate away from the through holes. ‘804 does not teach the lower ends are fitted in holding holes formed in an upper surface portion of the support base where the gap portion is formed. ‘804 further teaches a holding hole formed in a lower surface of the swivel brake plate in which an upper end of the spring is fitted. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a holding hole as taught on the lower surface of the swivel brake plate by ‘804 to the upper surface portion of the support base it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification to prevent the spring from inadvertently moving out of position and interfering with the latch holes.
For Claim 8, ‘804 as modified by ‘404 and ‘329 teaches the swivel restriction structure according claim 1, except wherein the swivel brake plate is formed of a metal plate, and the support base is made of a hard synthetic resin. ‘804 is instead silent as to the material types. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the swivel brake plate from metal and the support base from a hard synthetic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. One would be motivated to make such a modification in order to reduce material costs by allow for less expensive resins to be used, while maintaining strength by using metal in the area of the swivel brake plate which most needs reinforcement.

    PNG
    media_image1.png
    800
    536
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,850,657 is pertinent to applicant’s disclosure, but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677